Citation Nr: 1223286	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to Dependents Educational Assistance (DEA).



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.  The present appellant is the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma that denied the appellant's claim of entitlement to DEA based on delimiting date of January 9, 2006.  The Agency of Original Jurisdiction in this case is the RO in Seattle, Washington.

The Board is concurrently adjudicating other issues on appeal by the Veteran, [redacted].  Those issues will be addressed in a separate document.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In his substantive appeal, received in July 2010, the appellant requested a hearing before a Member of the Board at the RO ("Travel Board" hearing).  The RO's Travel Board Coordinator spoke to the appellant in April 2011 and confirmed that he still wants a Travel Board hearing.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

The RO should schedule the appellant for the desired Travel Board hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


